Citation Nr: 0837925	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.  The veteran died in December 2003.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran died in December 2003.  

2.  The immediate cause of the veteran's death was 
hypertensive cardiovascular disease and cirrhosis.    

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder with a 
rating of 100 percent disabling from October 2, 1996.        

4.  The evidence indicates that the veteran's cause of death 
was not manifested during the veteran's period of active 
service and it has not otherwise been shown to be related to 
military service or a service-connected disability.  

5.  The evidence does not show that the veteran's service-
connected disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding the 
veteran's death in December 2003, or that the veteran was 
rated as totally disabled for a period of not less than 5 
years from the date of his discharge from active duty.  

6. The evidence does not show that the veteran would have met 
the statutory duration requirements but for clear and 
unmistakable error in prior VA rating decisions.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2008).

2. The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.22, 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Additional VCAA notice requirements attach in the context of 
a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In addition, the content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Id.

A January 2004 VCAA letter informed the appellant in general 
of the evidence necessary to substantiate her cause of death 
claim.  The letter advised the appellant of her and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the appellant to provide any evidence in her 
possession and she was informed that it was ultimately her 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

As indicated above, the VCAA letter notified the appellant of 
the evidence and information required to substantiate a DIC 
claim on a previously service-connected claim.  However, the 
letter did not notify the appellant of any conditions that 
were service-connected at the time of the veteran's death.  
The Board finds that this notice error did not affect the 
essential fairness of the adjudication because the appellant 
demonstrated that she had actual knowledge of the information 
that was not provided in the January 2004 VCAA notice.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  The appellant asserted in the January 2006 
substantive appeal that her husband was service-connected for 
PTSD and his illnesses were effects from the PTSD.  In 
addition, the appellant was informed that her husband was 
service-connected with PTSD with a rating of 100 percent 
disabling with an effective date of October 2, 1996 in the 
April 2004 rating decision and the January 2006 statement of 
the case.  Accordingly, the Court concludes that the record 
on appeal shows that the appellant had actual knowledge of 
the information that was not provided in the notice letter, 
and therefore, the above VCAA notice error did not affect the 
essential fairness of the Board's decision.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), Newhouse v. 
Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and Vazquez-
Flores, supra.   Furthermore, the appellant had a meaningful 
opportunity to participate in the adjudication of her claim.  
The appellant asserted connections between the veteran's 
service-connected disability and his cause of death.  The 
actions of the appellant show that she understood the 
evidence and information she was required to establish for 
service connection for cause of death.  Based on the 
foregoing reasons and the particular facts presented in this 
case, the Board finds that a remand to the RO for further 
notice with respect to the appellant's claim would only serve 
to delay adjudication of the claim unnecessarily.

The Board also acknowledges that the January 2004 VCAA letter 
did not provide notice of the type of evidence necessary to 
establish disability ratings or effective dates.  The Board 
notes that a degree of disability is not assigned in service 
connection for cause of death cases and such error was 
harmless.  Therefore, despite the inadequate notice provided 
on this element, the Board finds no prejudice in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, a VA 
opinion, the appellant and veteran's marriage certificate, 
and the veteran's death certificate.  Additionally, the 
claims file contains the appellant's statements in support of 
her claim.  There is no indication in the file that there are 
additional relevant records that have not been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.

II.  Merits of the Claim for Cause of Death 

The appellant claims that the veteran's service-connected 
PTSD contributed to the veteran's cause of death.  The RO 
denied the claim.  The appellant appeals this decision.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, in order to establish 
service connection for the cause of death, there must be (1) 
evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record shows that the first and second 
elements for service connection for cause of death have been 
met.  A certificate of death confirms that the veteran died 
in December 2003 and lists the immediate cause of death as 
hypertensive cardiovascular disease and cirrhosis with no 
underlying cause of death.  In regards to the second element, 
the record reflects that service connection had been 
established during the veteran's lifetime for PTSD.   

In reference to the third element, the Board notes a VA 
examiner reviewed the record in September 2006.  After a 
review of the claims file, the examiner noted that the record 
revealed that the veteran had a long battle with substance 
abuse and a history of medical noncompliance.  He provided 
the opinion that although mental disease and stress can 
temporary elevate blood pressure during the acute phase of 
the disease and it can temporarily aggravate any condition, 
he was not aware of any medical literature that substantiates 
the claim that PTSD permanently elevates the blood pressure 
or permanently causes or worsens coronary heart disease.  The 
examiner stated that the veteran had a history of 
hypertension and smoking, both of which are well-recognized 
risk factors in coronary heart disease.  The examiner also 
cited an article that stated it was premature to draw firm 
conclusions about the relationship of combat and PTSD to 
cardiovascular disease and other disorders.  Therefore, the 
examiner declared that it was his firm medical opinion that 
PTSD did not cause or aggravate the veteran's cirrhosis or 
his hypertensive cardiovascular disease.  

The Board acknowledges that the appellant contends that the 
veteran's substance abuse, which was due his PTSD, 
contributed to the veteran's cause of death.  See August 2008 
Board hearing transcript.  Laypersons can provide an 
eyewitness account of a veteran's visible symptoms.  Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion that 
the veteran's PTSD caused his substance abuse, which 
subsequently contributed to the veteran's cause of death has 
no probative value, because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
92, 94-95 (1992).  The appellant is not a licensed health 
care professional; therefore, the lay evidence offered by the 
appellant is not competent medical evidence and does not 
prove a relationship between the veteran's cause of death and 
his service-connected disability.  As discussed above, the 
only competent medical opinion of record shows that the 
veteran's service-connected PTSD did not cause or aggravate 
the veteran's cirrhosis or his hypertensive cardiovascular 
disease, which caused his death.

The Board acknowledges that the appellant asserted that the 
veteran's psychiatrist at the VA told her that the veteran's 
PTSD was secondary to the veteran's physical disorders, which 
caused his death.  See August 2008 Board hearing transcript.  
The connection between what a physician said and a lay 
person's account of what the physician purportedly said, 
filtered through a lay person's sensibilities, is too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinnette v. Brown, 8 Vet. App. 69 (1995).  
Thus, the Board finds this evidence to be of no probative 
value.  

The Board also considered whether the evidence otherwise 
links the veteran's active duty service to the cause of his 
death, hypertensive cardiovascular disease and cirrhosis.  A 
review of the veteran's service treatment records reveals no 
complaints, symptomatology, or findings of hypertension, 
cardiovascular disease or cirrhosis of the liver.  VA 
treatment records indicate that the veteran was first 
diagnosed with hypertension in 1982, approximately 12 years 
after discharge from service.  The first evidence of 
cardiovascular disease was in 1986, approximately 16 years 
after discharge from service, when the veteran had a small 
myocardial infraction.  The VA records show that the veteran 
was diagnosed with cirrhosis of the liver in December 2001, 
approximately 31 years after discharge from service.  The 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board finds it significant that VA treatment 
records dated in February 2002 and August 2002 link the 
veteran's cirrhosis of the liver to hepatitis C and alcohol 
abuse.  Furthermore, there is no medical opinion linking 
hypertension, cardiovascular disease or cirrhosis of the 
liver to his military service.   

The Board finds that the evidence of record indicates that 
the veteran died as the result of hypertensive cardiovascular 
disease and cirrhosis of the liver that was unrelated to his 
service or a service-connected disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
Accordingly, entitlement to service connection for the cause 
of the veteran's death is not warranted.

III.  Merits of the Claim for DIC Benefits under 38 U.S.C.A. 
§ 1318

If, as in this case, the veteran's death is not determined to 
be service-connected, a surviving spouse may still be 
entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits 
are payable to the surviving spouse and to the children of a 
"deceased veteran" in the same manner as if the death were 
service-connected.  A "deceased veteran" for purposes of 
this provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The 
service-connected disability must have been (1) continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding the veteran's death, or (2) 
continuously rated totally disabling for a period of not less 
than 5 years from the date of the veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total disability rating may be schedular or based on 
individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. 
§ 3.22(c).

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had not established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2)(veteran required 
to have been rated totally disabled for a continuous period 
of eight years prior to death), the implementing regulation, 
38 C.F.R. § 20.1106, does permit "hypothetical 
entitlement."

However, in Na'l Org. of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001), the 
Federal Circuit addressed a challenge to the validity of 38 
C.F.R. § 3.22, and found a conflict between that regulation 
and 38 C.F.R. § 20.1106.  The Federal Circuit concluded that 
the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. 
§ 20.1106, which interprets a virtually identical veterans 
benefit statute, 38 C.F.R. § 1311(a)(2), and that VA failed 
to explain its rationale for interpreting these virtually 
identical statutes (38 U.S.C.A. § 1311 and 38 U.S.C.A. § 
1318) in conflicting ways.  The Federal Circuit remanded the 
case, and directed VA to stay all proceedings involving 
claims for DIC benefits under 38 U.S.C.A. § 1318 where the 
outcome was dependent on 38 C.F.R. § 3.22, pending the 
conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In Na'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003), regarding a 
challenge to the validity of 38 C.F.R. § 3.22 as amended 
January 21, 2000, the Federal Circuit held, in part, that 38 
C.F.R. § 3.22 as amended was not invalid insofar as it 
precluded "hypothetical entitlement" as an additional basis 
for establishing eligibility under 38 U.S.C.A. § 1318.  The 
Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening "hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending prior to the date of the change 
of 38 C.F.R. § 3.22, on January 21, 2000.  Prior to that 
time, the amended 38 C.F.R. § 3.22 could not be retroactively 
applied.  On appeal, the Federal Circuit reversed the 
decision of the Court, holding that the application of 
amended section 3.22 to the appellant's claim did not create 
an unlawful retroactive effect because it did not 
retrospectively diminish any of her rights to benefits.  
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  Thus, 
the Federal Circuit held that 38 C.F.R. § 3.22, as amended in 
2000, did not have an unlawful retroactive effect and may be 
applied to claims for DIC benefits filed by survivors before 
the amendment took effect.  See Rodriguez, 511 at 1156.  
Accordingly, consideration of hypothetical entitlement may 
not be considered by the Board.  Id.  

Therefore, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

In this case, the record reveals that the veteran's only 
service-connected disability, PTSD, was not continuously 
rated as 100 percent disabling for at least 10 years 
immediately before the veteran's death in December 2003, the 
veteran was not in receipt of a total disability rating for 
at least 10 years immediately before his death, and the 
veteran was not continuously rated as totally disabled for 
five years after his discharge from his first period of 
service in June 1970.  Furthermore, there is no evidence of 
record to suggest that the veteran was a prisoner of war 
during his active military service.  Therefore, the veteran 
did not meet any of the statutory duration requirements for a 
total disability rating at the time of his death and an award 
of benefits under 38 U.S.C.A. § 1318 on such basis is not 
warranted.

The record additionally does not show that the veteran would 
have received total disability compensation at the time of 
his death for service-connected PTSD for the specified period 
required but for clear and unmistakable error (CUE) committed 
by VA in a decision on a claim filed during the veteran's 
lifetime.  The veteran was service-connected for PTSD in an 
October 1995 rating decision with an evaluation of 30 percent 
disabling effective July 11, 1994.   The veteran filed a 
claim for an increased rating in October 1996.  In June 1996, 
the RO granted the veteran's claim for an increased rating 
from 30 percent disabling to 100 percent disabling effective 
March 24, 1998.  The veteran's representative requested a 
difference of opinion regarding the effective date for the 
evaluation of a 100 percent rating.  The RO granted the 
veteran an earlier effective date for the increase to 100 
percent disabling for PTSD to October 2, 1996.  The Board 
notes that previous rating actions are accepted as correct in 
the absence of clear and unmistakable error.  38 C.F.R. § 
3.105.  "Clear and unmistakable error" in prior rating 
actions involves a situation in which the correct facts, as 
they were known at the time, were not before the adjudicator 
or the pertinent statutory or regulatory provisions in 
existence at the time were incorrectly applied by the 
adjudicator.  Russell v. Principi, 3 Vet. App. 310 (1992); 
Damrel v. Brown, 6 Vet. App. 242 (1994).  The error must be 
"undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.  The Board has considered whether there 
were service department records in existence at the time of a 
prior VA decision which were not previously considered by VA 
and which provide a basis for reopening a claim finally 
decided during the veteran's lifetime and for awarding a 
total service-connected disability rating retroactively.  
However, the Board has identified no such records, which 
establish that the veteran was entitled to a total service-
connected disability rating for the requisite time period.  

Where the law and not the evidence is dispositive in a case, 
entitlement to VA benefits sought must be denied due to the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, (1994).  Accordingly, as the veteran was not in receipt 
or entitled to receive a total disability rating for either 
at least five years after his departure from active service 
or for at least the 10 years prior to his death, the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. § 
1318.


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Dependency and Indemnity Compensation pursuant to 38 
U.S.C.A. § 1318 is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


